Citation Nr: 1422910	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  00-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a back disorder. 

2. Entitlement to an increased disability rating for plantar fasciitis of the right foot, currently rated as 20 percent disabling. 

3. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to January 1984 and from February 1985 to August 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 1999 and June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board denied these claims in a May 2013 decision.  In a June 2013 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand, vacated the Board's decision, and remanded the case for further action in accordance with the instructions in the joint motion.  

The Veteran testified at a hearing before the undersigned in May 2004.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the joint motion for remand, the parties agreed that Board had not adequately explained why the duty to assist had been satisfied with respect to obtaining any outstanding service treatment records, including records of in-patient hospitalization, pertaining to an alleged back injury in service.  In this regard, according to a March 2005 report of contact form (VA Form 119), the RO contacted the Balboa Naval Hospital in an effort to obtain any records of such treatment, and this facility responded that it did not have any records for the Veteran, and that such records would have been part of his service treatment records or sent to the National Personnel Records Center (NPRC).  Although the Veteran's service treatment records are in the file, and it seems were sent by the NPRC, the parties noted that the record did not reflect a request to the NPRC for any Balboa Naval Hospital treatment records.  Accordingly, a request for such records must be submitted to the NPRC on remand. 

The parties also agreed that a January 2009 letter by the Veteran's private family nurse practitioner indicated a worsening of the Veteran's plantar fasciitis since the last VA examination was performed in June 2008.  A February 2009 addendum opinion by the VA examiner stating that there was no residual plantar fasciitis was not based on examination of the Veteran and appears inconsistent with the nurse practitioner's January 2009 letter.  Accordingly, given the evidence suggesting worsening of the Veteran's plantar fasciitis, and the fact that roughly six years have passed since the last VA examination was performed, a new VA examination is warranted to assess the current level of severity of this disorder.  See 38 C.F.R. § 3.327(a) (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The issue of entitlement to TDIU based on the Veteran's back and foot disorders is dependent on the outcome of these claims.  Thus, the Board will defer consideration of this issue.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  Although TDIU was granted effective June 25, 2013 in an October 2013 rating decision, the issue of TDIU in connection with the claims on appeal stems from a much earlier claim.  Moreover, entitlement to TDIU based on disabilities distinct from the ones that formed the basis of the current TDIU grant may affect eligibility for special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Accordingly, the issue of TDIU is still on appeal. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Submit a request to the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) for in-patient clinical records from the Balboa Naval Hospital from September 1985 through December 1986.  The Veteran has stated that he was hospitalized for his back injury in late 1985 or early 1986.  If necessary, multiple requests must be made if the NPRC is only willing to conduct three-month searches at a time. 

2. Also, submit a request to the NPRC via PIES for any outpatient service treatment records, using the appropriate request code(s). 

3. Obtain the Veteran's outstanding VA treatment records from the Battle Creek VA Medical Center dated since September 2013. 

4. Thereafter, schedule the Veteran for a VA examination to assess the current level of severity of his plantar fasciitis of the right foot.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  The examiner must identify and describe all pathology associated with the Veteran's service-connected plantar fasciitis, and discuss the functional impairment caused by this disability, with an emphasis on its effects on occupational functioning.  

5. Then, review the claims file and ensure that the above directives have been completed in full.  If not, corrective action must be taken prior to recertification of this appeal to the Board. 

6. Finally, after completing any other necessary development, readjudicate the claims on the merits, to include the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

